Citation Nr: 1821035	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-28 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to an herbicide agent.

2.  Entitlement to service connection for open angle glaucoma, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for renal glycosuria.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for recurrent lower extremity ulcerations.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include the claimed condition of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from May 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran has generally characterized his psychiatric disorder as PTSD, but the claims file also includes a diagnosis for depressive disorder and psychotic disorder.  Pursuant to Clemons, the Board has therefor taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in this matter to ensure that VA fulfils its duties to assist the Veteran in the development of his claim.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016).  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is no indication that VA has attempted to provide medical examinations for any of the conditions currently on appeal.  Shortly after the Veteran's hearing, his representative submitted a detailed private medical opinion dated in September 2017 that raises the possibility that the Veteran's claimed conditions are related to the Veteran's active duty service.  As such, the Board finds that VA must fulfill its duty to assist the Veteran by obtaining a medical evaluation.  

In addition to its duty to obtain a medical examination in certain circumstances, VA must also obtain relevant evidence when it is in the custody of a federal department including the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2017).  At the hearing, the Veteran testified that he is currently in receipt of disability benefits administered by SSA, but there is no indication that VA has attempted to obtain and consider these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Contact SSA and request all records related to the Veteran's award of disability benefits.  These records should include any medical records relied upon by SSA in making its disability determination.  Any records obtained should be associated with the Veteran's claims file.  Any negative reply must be included in the claims folder.

3.  After completing the items above, contact the Veteran and ask him to provide specific information regarding the precise nature and time period for the alleged stressors he claims have caused his PTSD, to include the incidents of exposure to rocket fire while serving in the Navy and his testimony that he was nearly involved in a collision with a Chinese freighter.  If any information is provided, contact the appropriate service department to attempt to corroborate these alleged stressors.

4.  After completing items one through three, schedule the Veteran for a psychiatric examination regarding his claim for service connection for an acquired psychiatric disorder.  The AOJ should provide the examiner with a list of any verified in-service stressors.  The complete claims file, to include this remand order and the results of any investigation to corroborate the alleged stressors, should be provided to the examiner who should conduct any necessary tests or evaluations deemed necessary.  The examiner is asked to provide an opinion for the items below and is to include a complete rationale for each opinion.

a.  Please indicate what acquired psychiatric disorder(s) the Veteran has had since he filed his claim for service connection in October 2010?

b.  If the Veteran's acquired psychiatric disorder is not PTSD, is it as least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder arose in, is caused by, or is otherwise etiological related to his active duty service?

c.  If the Veteran's acquired psychiatric disorder meets the diagnostic criteria for psychotic disorder, is it at least as likely as not (50 percent probability or greater) that the disability first manifested within a year of the Veteran's separation from active duty service?

d.  If the Veteran's acquired psychiatric disorder meets the diagnostic criteria for PTSD, the examiner is reminded that only the verified stressors identified by the AOJ, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If a PTSD diagnosis is deemed appropriate, the examiner must comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity if applicable.

5.  Contemporaneously with directive four, schedule the Veteran for a general physical examination to determine the nature and etiology of the Veteran's lower extremity ulcer condition, renal glycosuria, open angle glaucoma, and low back condition.  The complete claims file, to include this remand order, should be provided to the examiner who should conduct any necessary tests or evaluations deemed necessary.  The examiner is asked to provide an opinion for the items below and is to include a complete rationale for each opinion.

a.  Since he filed his claim in October 2010, has the Veteran had a current disability manifested by chronic ulceration of the lower extremities?  If he has had such a condition, is it at least as likely as not (50 percent probability or greater) that the condition was aggravated by service (worsened in severity beyond the natural progression of the disease)?

b.  Since he filed his claim in October 2010, has the Veteran had a disability manifested by renal dysuria?  If he has had such a condition, is it at least as likely as not (50 percent probability or greater) that the condition arose in, is caused by, or is otherwise etiologically related to service?

c.  Since he filed his claim in October 2010, has the Veteran had a current low back disability?  If he has had such a condition, is it at least as likely as not (50 percent probability or greater) that the condition arose in, is caused by, or is otherwise etiologically related to service?

d.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes arose in, is caused by, or is otherwise etiologically related to service?  In answering this question, please specifically address the reports of possible prediabetes mentioned in the Veteran's service treatment records.

e.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current diabetes first manifested within a year of his separation from active duty service?

f.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's open angle glaucoma arose in, is caused by, or is otherwise etiologically related to service?

g.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's open angle glaucoma is proximately due to or has been aggravated by (worsened in severity beyond the natural progression of the disease) the Veteran's diabetes mellitus?

6.  After ensuring compliance with the directives above, conduct any additional development deemed necessary.

7.  Thereafter, readjudicate the Veteran's claims for service connection.  If any benefit sought on appeal is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




